Title: To George Washington from Samuel Huntington, 25 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia, November 25, 1780
                        
                        Your Excellency will receive herewith enclosed, the Copy of an Act of Congress of the 24th Instant &
                            another of this Day.
                        By the former, the Director of the Hospitals is ordered to repair to Head Quarters & put himself
                            under the Orders of the Commander in Chief.
                        By the latter, all the Artificers in Pennsylvania are to be removed to Carlisle and in future only an issuing
                            Store & an Elaboratory kept in Philadelphia; and you are desired to detach a field Officer of Artillery to take
                            Command and superintend the Business at Carlisle under the Order of the Board of War—I have the Honor to be with the
                            highest Respect & Esteem Your Excellency’s most obedient & humble servant
                        
                            Sam. Huntington President
                        
                    